UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT



 YESHWARED WOLDEMESKEL,

               Petitioner,

          v.                                           No. 00-9516
                                                  (INS No. A29-910-501)
 IMMIGRATION &
 NATURALIZATION SERVICE,

               Respondent.


                                     ORDER
                              Filed October 1, 2001


Before TACHA, Chief Judge, McKAY, and CUDAHY, * Circuit Judges.


      This matter is before the court on Ms. Woldemeskel’s petition for panel

rehearing and petition for rehearing en banc. Upon consideration, the   petition for

rehearing is denied. The panel, however, has determined that the opinion should

be revised. The last full paragraph of Part II.C, which begins “We emphasize

that,” is deleted from the opinion. A copy of the revised opinion is attached to

this order.

      The petition for rehearing en banc was transmitted to all of the judges of


      Honorable Richard D. Cudahy, Senior Circuit Judge, United States Court
      *

of Appeals for the Seventh Circuit, sitting by designation.
the court who are in regular active service as required by Fed. R. App. P. 35. As

no member of the panel and no judge in regular active service on the court

requested that the court be polled, that petition is also denied.

                                                Entered for the Court
                                                PATRICK FISHER, Clerk of Court


                                                by:
                                                      Deputy Clerk




                                          -2-
                                                                 F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                                   PUBLISH
                                                                  JUL 25 2001
                     UNITED STATES COURT OF APPEALS
                                                             PATRICK FISHER
                               TENTH CIRCUIT                          Clerk



 YESHWARED WOLDEMESKEL,

                Petitioner,

          v.                                           No. 00-9516

 IMMIGRATION &
 NATURALIZATION SERVICE,

                Respondent.


               ON REVIEW FROM AN ORDER OF THE BOARD OF
                        IMMIGRATION APPEALS
                           (INS No. A29-910-501)


Kenneth H. Stern (Stephanie Goldsborough, with him on the briefs), Stern &
Elkind, Denver, Colorado, for Petitioner.

Erin Albritton, Attorney, Office of Immigration Litigation, Civil Division (David
W. Ogden, Assistant Attorney General, Civil Division, and David V. Bernal,
Assistant Director, Office of Immigration Litigation, with her on the brief),
United States Department of Justice, Washington, DC, for Respondent.


Before TACHA, Chief Judge, McKAY, and CUDAHY, * Circuit Judges.


TACHA, Chief Judge.


      Honorable Richard D. Cudahy, Senior Circuit Judge, United States Court
      *

of Appeals for the Seventh Circuit, sitting by designation.
      The petitioner appeals the Board of Immigration Appeals’ order denying

her request for asylum and withholding of deportation and granting voluntary

departure. Exercising jurisdiction under 8 U.S.C. § 1105a(a) (1995), 1 we deny

the petition for review.

                                 I. Background

      The petitioner, Ms. Yeshwared Woldemeskel, is a native and citizen of

Ethiopia. In October 1992, she entered the United States on a temporary visa

authorizing a six-month stay. Because she stayed longer than authorized by her

visa, the Immigration and Naturalization Service (INS) instituted deportation

proceedings against her, after which Ms. Woldemeskel applied for asylum and

withholding of deportation claiming that she endured past persecution and feared

future persecution in Ethiopia because of her ethnicity and political opinion. In

August 1994, the immigration judge denied her request for asylum and



      1
         In 1996, 8 U.S.C. § 1105a was repealed by section 306(b) of the Illegal
Immigration Reform and Immigrant Responsibility Act (IIRIRA), Pub. L. No.
104-208, 110 Stat. 3009. IIRIRA dramatically changed the scope and nature of
judicial review in exclusion cases. But because the INS commenced deportation
proceedings against the petitioner before IIRIRA’s effective date, April 1, 1997,
and the final deportation order was entered after October 31, 1996, our review is
governed by the pre-IIRIRA rules as amended by IIRIRA’s transitional rules. See
IIRIRA § 306(c)(1), reprinted as amended in 8 U.S.C. § 1252 note; IIRIRA
309(a), (c)(1) & (4), reprinted as amended in 8 U.S.C. § 1101 note. Under the
transitional rules, § 1105a remains in effect but for minor procedural
amendments.

                                        -2-
withholding of deportation and granted voluntary departure, concluding Ms.

Woldemeskel had not established statutory eligibility for asylum. In an order

dated May 15, 2000, the Board of Immigration Appeals (BIA) affirmed the

immigration judge’s decision and this petition for review followed.

      During the asylum proceedings, Ms. Woldemeskel claimed that she was the

victim of past persecution under the Mengistu regime and that she feared future

persecution under the Transitional Government of Ethiopia (TGE), which

replaced the Mengistu regime in 1991. In 1977, at the age of seventeen, the

Mengistu authorities allegedly arrested and imprisoned Ms. Woldemeskel for

twelve months because she was believed to be a member of a political opposition

group called the Ethiopian People’s Revolutionary Party (EPRP). Ms.

Woldemeskel testified that, during her first two months of imprisonment, she was

threatened often with a gun and tortured by prison authorities who gagged her,

tied her upside down, and whipped and hit her. When released from prison,

authorities warned she would be arrested again if she worked with individuals

opposing the Mengistu government.

      From 1978 to 1990, Ms. Woldemeskel does not claim to have suffered

further persecution. During this time, she married and had two children. In

1991, Ethiopia experienced a change in government with the election of the TGE,

a group dominated by leaders of Tigrean ethnicity who belonged to the Ethiopian


                                       -3-
People’s Revolutionary Democratic Front (EPRDF), the political group currently

in power in Ethiopia. Ms. Woldemeskel claims the leaders of the TGE targeted

Ethiopians of Amhara ethnicity, asserting that she and her husband were fired as

a result of their Amhara heritage. In addition, she and her husband were

members of a political opposition group called the All Amhara People’s

Organization (AAPO). Because her husband led a group protesting the firing of

Amharas, he was allegedly arrested by the TGE in 1992. She claims that

authorities then threatened to arrest her too if she did not stop protesting her

husband’s arrest. Shortly thereafter she obtained an Ethiopian passport and left

the country. Because she was unable to obtain visas for her children, she had to

leave them in Ethiopia with a friend.

                                     II. Asylum

      A request for asylum involves two steps. First, the asylum applicant has

the burden of proving her statutory eligibility by establishing refugee status. 8

C.F.R. § 208.13(a) 2; Kapcia v. INS, 944 F.2d 702, 706 (10th Cir. 1991). In order

to establish refugee status, the applicant must demonstrate either past

“persecution or a well-founded fear of [future] persecution on account of race,


      2
         Citations to the C.F.R. are based on the current version of the regulations.
Although 8 C.F.R. § 208.13 was recently amended, see 65 Fed. Reg. 76121,
76133-34 (Dec. 6, 2000), it did not change the substance of the provisions
applicable to Ms. Woldemeskel. In order to minimize potential confusion, we
cite to the most recent version.

                                          -4-
religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A). Although persecution is not explicitly

defined, we have observed that it requires the “infliction of suffering or harm

upon those who differ (in race, religion, or political opinion) in a way regarded

as offensive” and requires “more than just restrictions or threats to life and

liberty.” Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992) (internal quotation

marks omitted). Analysis of a claim specifically based on a “well-founded fear

of [future] persecution” includes both a subjective and an objective component.

Kapcia, 944 F.2d at 706. The applicant must first prove an objective basis by

“‘credible, direct, and specific evidence in the record, of facts that would support

a reasonable fear that the petitioner faces persecution.’” Id. at 706-07 (quoting

Aguilera-Cota v. INS, 914 F.2d 1375, 1378 (9th Cir. 1990)); see also 8 C.F.R. §

208.13(b)(2)(i)(B) (applicant must prove “reasonable possibility” of future

persecution). If an objective basis exists, the applicant must show her subjective

fear is genuine. Id. at 706.

       If the applicant proves her eligibility for refugee status, the Attorney

General then exercises discretionary judgment in either granting or denying

asylum. Id. at 708. In general, the Attorney General’s discretion at this second

step in an asylum claim is “extremely broad.” Id. But if an applicant

demonstrates statutory eligibility based on past persecution, a rebuttable


                                         -5-
presumption of a reasonable fear of future persecution arises. 8 C.F.R. §

208.13(b)(1); Nazaraghaie v. INS, 102 F.3d 460, 462 (10th Cir. 1996). In order

to rebut the presumption in favor of the favorable exercise of discretion, the INS

must prove by a preponderance of evidence that the petitioner no longer has a

well-founded fear of persecution because country conditions have changed. 8

C.F.R. § 208.13(b)(1)(i)(A); Kapcia, 944 F.2d at 709. Alternatively, “the

immigration judge or [the BIA] may take administrative notice of changed

circumstances in appropriate cases, such as where the government from which the

threat of persecution arises has been removed from power.” Id. (internal

quotation marks and emphasis omitted).

      In addition, when an asylum applicant shows she experienced “past

persecution so severe that repatriation would be inhumane,” she may be eligible

for a discretionary, humanitarian grant of asylum even when no future danger of

persecution exists. Baka, 963 F.2d at 1379. According to the relevant

regulation, a humanitarian grant of asylum is appropriate when the “applicant has

demonstrated compelling reasons for being unwilling or unable to return . . .

arising out of the severity of the past persecution.” 8 C.F.R. §

208.13(b)(1)(iii)(A).

A.    Standard of Review

      We apply a substantial evidence standard to the BIA’s resolution of the


                                         -6-
first step of an asylum claim–whether an asylum applicant has established refugee

status: “The BIA’s determination that [the applicant is] not eligible for asylum

must be upheld if ‘supported by reasonable, substantial, and probative evidence

on the record considered as a whole.’ It can be reversed only if the evidence

presented by [the applicant] was such that a reasonable factfinder would have to

conclude that the requisite fear of persecution existed.” INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992) (internal citation omitted) (quoting 8 U.S.C. §

1105a(a)(4) (1995)). We will not, therefore, “weigh the evidence or . . . evaluate

the witnesses’ credibility.” Kapcia, 944 F.2d at 707 (internal quotation marks

omitted). At the second step of an asylum claim, which requires the exercise of

agency discretion, we review the BIA’s decision for abuse of discretion. Rezai v.

INS, 62 F.3d 1286, 1289 (10th Cir. 1995). Recognizing the BIA’s broad

discretion, we will not substitute our judgment for that of the BIA, but do require

a “rational connection between the facts found and the choice made.” Kapcia,

944 F.2d at 708 (internal quotation marks omitted).

B.    Eligibility for Asylum

      Ms. Woldemeskel argues she is eligible for asylum under any of the

approaches discussed above: (1) humanitarian asylum based on past persecution

by the Mengistu regime; (2) asylum based on the rebuttable presumption created

by past persecution; and (3) asylum based on her well-founded fear of


                                        -7-
persecution under the current government. The immigration judge

concluded–and the BIA agreed–that Ms. Woldemeskel was not entitled to asylum

under any of these approaches. We agree.

1.    Past Persecution

      Concerning her request for humanitarian asylum, the BIA did not abuse its

discretion in deciding that the past persecution was not severe enough to warrant

a grant of asylum on humanitarian grounds. Ms. Woldemeskel’s imprisonment

under the Mengistu regime occurred several years ago. Afterwards, she lived in

Ethiopia for many years free from harassment or discrimination. Hence, the

record shows a rational connection between the facts in this case and the BIA’s

finding that the imprisonment was not sufficiently severe.

      Because the BIA simply stated that the past persecution alone did not

compel a grant of asylum, Ms. Woldemeskel argues that the BIA abused its

discretion by not engaging in an individualized review of the evidence. Although

we may, of course, review the BIA’s order for “procedural regularity,” we have

recognized the BIA need not “write an exegesis on every contention.” Panrit v.

INS, 19 F.3d 544, 545 (10th Cir. 1994) (internal quotation marks omitted).

Instead, the BIA must “consider the issues and announce its decision in terms

sufficient to enable us, as a reviewing court, to perceive that it has heard and

considered the arguments rather than merely reacted.” Id. Given the BIA’s


                                         -8-
detailed recitation of facts and its acknowledgment that much time has passed

since Ms. Woldemeskel’s ordeal, we are satisfied that the BIA heard and

considered all the evidence and arguments. Moreover, we note the governing

regulation explicitly requires that the asylum applicant “demonstrate[] compelling

reasons” for her unwillingness to return, 8 C.F.R. § 208.13(b)(1)(iii)(A), in order

to be eligible for asylum on humanitarian grounds. Although the BIA appears to

have exercised its discretion in denying her humanitarian claim, Ms.

Woldemeskel has arguably failed to establish her eligibility by asserting

compelling reasons for her unwillingness to return.

      Ms. Woldemeskel also argues the INS failed to rebut the presumption of

future persecution created by the evidence of past persecution. This argument

clearly fails because the record contains considerable evidence that conditions in

Ethiopia changed with the 1991 transition in power. Furthermore, both the

immigration judge and the BIA acknowledged the 1991 change in government

and concomitant change in country conditions. The presumption was clearly

rebutted, shifting the burden back to Ms. Woldemeskel to prove she is eligible

for refugee status because of a well-founded fear of persecution under the TGE,

rather than the Mengistu regime.

2.    Well-Founded Fear of Persecution

      Ms. Woldemeskel may prove a well-founded fear of persecution based on


                                        -9-
her Amhara ethnicity or political opinion in one of two ways: she may

demonstrate that she would be singled out personally for persecution in Ethiopia,

or she may show she has a reasonable fear of persecution because of her

membership in a group subject to “a pattern or practice of persecution.” 8 C.F.R.

§ 208.13(b)(2)(iii)(A)-(B). The group must consist “of persons similarly situated

to [her] on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Id. § 208.13(b)(2)(iii)(A). The BIA

concluded she failed to meet her burden of proof under either approach and we

agree. Although Ms. Woldemeskel may subjectively fear future persecution in

Ethiopia, she has failed to meet her burden in proving an objectively reasonable

fear of persecution should she return to Ethiopia.

      The BIA concluded the record does not support a finding that Ms.

Woldemeskel is a member of a group currently subject to a pattern or practice of

persecution. We agree with the BIA’s conclusion because, although the record

does show continued political unrest and ethnic conflict in Ethiopia, it does not

show that members of the AAPO or people of Amhara heritage are subject to a

pattern or practice of persecution. A pattern or practice of persecution has been

defined as “something on the order of organized or systematic or pervasive

persecution.” Makonnen v. INS, 44 F.3d 1378, 1383 (8th Cir. 1995). The record

contains evidence that the EPRDP, the organization that controlled the TGE and


                                        -10-
that is now in power, may be responsible for various human rights violations,

including extra-judicial killings and torture, but the evidence does not support the

conclusion that certain groups suffer systematic or pervasive persecution. Some

evidence demonstrates that the EPRDF has imprisoned and harassed members of

political opposition groups and that faculty members of Amhara ethnicity have

been dismissed from the university. This evidence, however, does not support a

finding of systematic and pervasive persecution.

      Moreover, Ms. Woldemeskel failed to prove she is similarly situated to

individuals currently targeted for harassment and discrimination. The evidence

shows that many, if not all, of the victims of harassment and intimidation are

AAPO leaders and outspoken activists. For example, the 1994 State Report on

Ethiopia’s country conditions acknowledges that AAPO activists believed by the

TGE to advocate violence or insurrection are often arrested, but regular AAPO

members have not been targeted. Ms. Woldemeskel has failed to prove that her

position in the AAPO is similar to those previously targeted by the government.

See, e.g., Feleke v. INS, 118 F.3d 594, 598 (8th Cir. 1997) (requiring asylum

applicant prove that his position in a political opposition group was similar to

those members of the group subject to persecution).

      In addition to finding that Ms. Woldemeskel is not similarly situated to

individuals undergoing persecution, the BIA also concluded the evidence failed


                                        -11-
to support Ms. Woldemeskel’s claim that she will be personally singled out for

persecution. Even if she and her husband were fired because of their ethnicity,

this fact alone does not constitute persecution. As both the immigration judge

and the BIA noted, governmental employees are often replaced when a new

administration takes office. Furthermore, we have recognized that termination of

employment or fear of unemployment does not–without more–support a grant of

asylum. Baka, 963 F.2d at 1379 (citing Zalega v. INS, 916 F.2d 1257, 1260 (7th

Cir. 1990) (requiring substantial economic detriment to support grant of

asylum)). In addition, like the BIA, we need not address whether her husband’s

political opinions will be imputed to Ms. Woldemeskel because the evidence in

the record does not show clearly that he was arrested based on his political

opinion and activism. In order to prove a well-founded fear of persecution based

on her political opinion, Ms. Woldemeskel had the burden of proving she fears

particularized persecution targeted at her personally. Instead, the record only

supports a finding that she may experience political alienation because she

disagrees with the government’s policies. See Safaie v. INS, 25 F.3d 636, 640

(8th Cir. 1994) (noting that an asylum applicant’s disagreement with repressive

governmental policies is insufficient to establish refugee status).

      In support of her argument that she has a well-founded fear of

individualized persecution, Ms. Woldemeskel challenges the BIA’s refusal to


                                        -12-
consider an allegedly official Ethiopian document, which orders her arrest for her

political involvement with the AAPO. She claims this document proves the

government will seek to arrest her upon her return. The immigration judge and

the BIA, however, did not consider the document because it was not

authenticated according to regulation, see 8 C.F.R. § 287.6(a)-(b), 3 and its timing

and content raise doubts about its credibility. The document conveniently

surfaced as Ms. Woldemeskel was preparing her asylum application, having last

been in the possession of her brother. In addition, it contains self-serving

information totally unnecessary for authorization of an arrest but useful in

preparing an asylum application, such as details regarding Ms. Woldemeskel’s

friend, her political activity, and her departure from Ethiopia. We may not weigh

the evidence, and we will not question the immigration judge’s or BIA’s

credibility determinations as long as they are substantially reasonable. Given the

document’s timing and content, the BIA reached a reasonable conclusion

supported by substantial evidence. In short, the record supports the BIA’s



      3
        Because the BIA did not rely solely on her failure to follow the
regulation, we need not address Ms. Woldemeskel’s argument that, under prior
BIA decisions, her failure to comply with the regulation’s procedures does not
automatically invalidate the document. Similarly, we need not discuss her
argument that she did not have to comply with the regulation because both the
INS and the immigration judge conceded that a copy was sufficient. Even if the
document had been authenticated under the regulation, the immigration judge and
the BIA remained free to assess its credibility.

                                        -13-
decision that Ms. Woldemeskel did not meet her burden in establishing a well-

founded fear of persecution.

C.    Administrative Notice

      Ms. Woldemeskel argues that the BIA violated her Fifth Amendment right

to due process by taking administrative notice of three facts contained in the

State Department’s 1999 Country Reports on Human Rights Practices and not

providing her with an opportunity to respond to these facts. Because of their

specialized knowledge in certain specific subject areas, administrative agencies

may “take notice of technical or scientific facts that are within the agency’s area

of expertise.” Llana-Castellon v. INS, 16 F.3d 1093, 1096 (10th Cir. 1994)

(internal quotation marks omitted). It is well established that the BIA “may take

administrative notice of commonly acknowledged facts, which may include

current events bearing on an applicant’s well-founded fear of persecution.”

Kowalczyk v. INS, 245 F.3d 1143, 1147 (10th Cir. 2001) (internal quotation

marks omitted). In addition, the BIA “may draw reasonable inferences from the

evidence which comport with common sense.” Kapcia, 944 F.2d at 705 (internal

quotation marks omitted).

      The BIA may not, however, base its decision primarily on facts not

contained in the record without providing asylum applicants with notice and the

opportunity to rebut inferences drawn from those facts. See id. 705-06;


                                        -14-
Kowalczyk, 254 F.3d at 1147-48. We have repeatedly recognized that

individuals subject to deportation are entitled to procedural due process, which

provides an “‘opportunity to be heard at a meaningful time and in a meaningful

manner.’” See, e.g., Llana-Castellon, 16 F.3d at 1096 (internal quotation marks

omitted) (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)).

      In Ms. Woldemeskel’s case, however, the BIA did not base its decision on

the administratively noticed facts, which at most merely supplement the BIA’s

conclusion that “[t]here is no basis in the record upon which to conclude that

persons similarly situated as the respondent are persecuted in Ethiopia simply on

account of their Amhara ethnicity or their membership in the AAPO.” In re

Woldemeskel, No. A29 910 501, at 2 (BIA May 15, 2000). As we have already

discussed, the record lacks evidence showing Ms. Woldemeskel had a well-

founded fear of persecution based on her AAPO membership or Amhara

ethnicity. Ms. Woldemeskel would first have to meet her burden of proof before

the three facts from the State Department report would have any detrimental

effect on her case.

      Even if she had established statutory eligibility, the administratively

noticed facts would have little impact on her case. The first fact recognizes the

establishment in 1992 of a special prosecutor’s office committed to vindicating

human rights violations under the Mengistu regime–a detail also included in the


                                        -15-
record. The second fact simply recognizes that the EPRDF formally replaced the

TGE in 1995, a fact with little significance because both parties acknowledge

that the TGE was dominated by the EPRDF; hence, the BIA’s recognition of the

1995 transition is at most an acknowledgment that country conditions today are

similar to those under the TGE. The final fact notes that political opposition

parties are anticipated to participate in the May 2000 elections. We recognize

that this is a misstatement of the 1999 report, which indicates that opposition

parties are expected to protest. But although this is a rather disconcerting error,

the reality that opposition groups planned to protest does not help Ms.

Woldemeskel prove her case for asylum.

                        III. Withholding of Deportation

      An asylum application also includes a request for withholding of

deportation, which the Attorney General must grant if the statutory criteria are

met. An applicant is entitled to withholding of deportation if the Attorney

General “determines that [the applicant’s] life or freedom would be threatened . .

. on account of race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1253(h) (1994 & Supp. 1995). The

burden of proof for withholding of deportation is, however, significantly higher

than that for asylum. In order to demonstrate eligibility for withholding of

deportation, the applicant must establish a “clear probability of persecution”


                                         -16-
through presentation of “evidence establishing that it is more likely than not that

[the applicant] would be subject to persecution on one of the specified grounds.”

INS v. Stevic, 467 U.S. 407, 429-30 (1984). Because substantial evidence

supports the BIA’s decision denying the asylum claim, Ms. Woldemeskel clearly

did not carry her burden of proof under the more stringent standard required for

withholding of deportation. See, e.g., Nazaraghaie, 102 F.3d at 465; Kapcia, 944

F.2d at 709.

      We accordingly deny the petition for review and AFFIRM the BIA’s

decision to deny asylum and withholding of deportation and to grant voluntary

departure.




                                        -17-